Opinion by
Judge Hines:
In ex parte Herrick, 78 Ky. 23, we held that the act of December, 1796, in regard to the “examination and trial of criminals;” was still in force. That act by its terms applies to examining trials on the charge of felony, as well as to trials on indictments for felonies. To cause the right of the witness to claim and be paid for his attendance to depend upon the charge of felony being made out would be to offer a permission and to hold forth an inducement for the witness to swear falsely. The right to claim and be paid attendance depends upon the character of the charge, and not upon the ultimate result of the examination or .trial. The case of ex parte Herrick is conclusive of this.
Judgment affirmed.